Case 1:12-cr-00211-KD-B Document 66 Filed 11/10/20 Page 1 of 11                     PageID #: 257




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
vs.                                               )   Criminal Action No. 12-00211-KD-C
                                                  )
PATRICK CARLISLE,                                 )
                                                  )
       Defendant.                                 )

                                             ORDER

       This action is before the Court on Defendant Patrick Carlisle’s “Motion to Void, Vacate,

Correct Sentence with Alternative Compassionate Release” (doc. 57), “‘Ex Parte’ Motion for

Access to Courts and/or Request for Appointment of Counsel” (doc. 59), “Motion to Void,

Vacate Correct Sentence” (doc. 60); letter in support (doc. 63), “Emergency Request for

Appointment of Counsel” (doc. 64), and Motion for Compassionate Release (doc. 65) . Upon

consideration, and for the reasons set forth herein, the motions (docs. 57, 59, 60, 65) are

dismissed for lack of jurisdiction, his requests for appointment of counsel (docs. 59, 60, 64, 65)

are denied, and his requests for a hearing (docs. 60, 64) are denied.

       I. Background

       In April 2013, Carlisle was sentenced to a term of 51 months for the offense of felon in

possession of a firearm (doc. 33). His three-year term of supervised release commenced April

14, 2016. Carlisle was arrested by Mobile County Sheriff’s Deputies on March 12, 2018. He

was charged with several misdemeanor offenses and the felony offense of possession of a

controlled substance, methamphetamine. A federal petition for warrant or summons for an

offender under supervision was filed. Carlisle was arrested pursuant to a Writ of Habeas Corpus
Case 1:12-cr-00211-KD-B Document 66 Filed 11/10/20 Page 2 of 11                     PageID #: 258




as Prosequendum on March 21, 2018 (doc. 40, sealed; doc. 42). His initial appearance was held

that same day, and Carlisle was ordered detained (doc. 46).

       On June 12, 2018, this Court revoked Carlisle’s supervised release term and sentenced

him to serve 21 months (doc 56). The Court did not impose this sentence to serve concurrent

with any other sentence. He was remanded to the custody of the United States Marshal and

returned to the custody of the State of Alabama.

       In November 2018, the State of Alabama sentenced Carlisle to a term of five years for the

controlled substance offense. According to Carlisle, the state court judge ordered his state

sentence to run concurrent with his federal sentence in this action. Carlisle remained in state

custody until February 28, 2020 when he was released and taken into federal custody to begin

serving his 21-month federal sentence. His estimated release date is August 25, 2021. He is

presently incarcerated at the United States Prison in Atlanta, Georgia.

       II. Analysis

       A. Credit against his federal sentence for time served in state custody

       Carlisle moves the Court to order the Bureau of Prisons “to credit [him] with time served

since 2018” in federal and state custody, and release him (doc. 57, p. 2; doc. 60, doc. 63). In his

opinion, his 21-month federal sentence began on March 21, 2018, when he was arrested on the

federal warrant, and therefore, his federal sentence should have concluded in December 2019,

with credit for good time (doc. 63). He asserts that after he was sentenced in this Court he “was

sentenced in the State, for relevant conduct and the State Judge ran [his] sentence concurrent”

with the sentence imposed in this Court, but “[s]omehow the BOP is not counting [his] time, they

have [him] set for release in Aug 2021” (doc. 63).




                                                   2
Case 1:12-cr-00211-KD-B Document 66 Filed 11/10/20 Page 3 of 11                    PageID #: 259




       Carlisle’s federal revocation sentence, imposed in June 2018, was not ordered to run

concurrent with any other sentence (doc. 56). The fact that the state court judge in November

2018 ordered Carlisle’s state sentence to run concurrent with his federal sentence, does not

convert his federal sentence into a concurrent sentence. See 18 U.S.C. § 3584(a) (“Multiple

terms of imprisonment imposed at different times run consecutively unless the court orders that

the terms are to run concurrently.”).

       As to any credit which might be due, pursuant to 18 U.S.C. § 3585(b) a “defendant shall

be given credit toward the service of a term of imprisonment for any time he has spent in official

detention prior to the date the sentence commences--

       (1) as a result of the offense for which the sentence was imposed; or
       (2) as a result of any other charge for which the defendant was arrested after the
       commission of the offense for which the sentence was imposed;

       that has not been credited against another sentence.

18 U.S.C. § 3585(b).

       However, the “[a]uthority to calculate credit for time served under section 3585(b) is

vested in the Attorney General, not the sentencing court.” United States v. Alexander, 609 F.3d

1250, 1259 (11th Cir. 2010) (citing United States v. Wilson, 503 U.S. 329, 334, 112 S. Ct. 1351,

1355 (1992)); United States v. Anderson, 517 Fed. Appx. 772, 775 (11th Cir. 2013) (“The

Attorney General, through the BOP, is authorized under § 3585(b) to compute sentence-credit

awards after sentencing.”); United States v. Hardy, 672 Fed. Appx. 978 (11th Cir. 2017) (“After

a defendant begins serving his sentence, the Attorney General, through the Bureau of Prisons,

has exclusive authority to determine whether the defendant has spent time in official detention




                                                3
Case 1:12-cr-00211-KD-B Document 66 Filed 11/10/20 Page 4 of 11                        PageID #: 260




and to compute the amount of credit to which he is entitled.”) (citation omitted). Therefore, this

Court does not have authority to calculate credit for time served in custody. 1

        If Carlisle pursues a re-calculation of his credit through the BOP’s administrative remedy

procedure, and exhausts all procedures available, he may then file a petition pursuant to 28

U.S.C. § 2441 in the federal court, if he is not satisfied with the results. United States v.

Leverette, 721 Fed. Appx. 916, 917 (11th Cir. 2018) (if the BOP declines to award credit, he

may pursue a “claim through the Bureau’s Administrative Remedy Program.”) (citing 28 C.F.R.

§ 542.10, et seq). Although, exhaustion of administrative remedies is no longer a jurisdictional

requirement, it is still a requirement that must be met before a petition is filed in the courts. Id.

Additionally, the § 2241 petition must be filed in the United States District Court where Carlisle

is confined. Vance v. United States, 476 Fed. Appx. 234 (11th Cir. 2012) (a § 2241 petition

“may be brought only in the district court for the district in which the inmate is incarcerated.”)

(citation omitted). Carlisle is confined at USP Atlanta. Therefore, the federal court where he

should file his motion is in the Northern District of Georgia.

        Accordingly, Carlisle’s motion requesting this Court to award credit against his sentence

for time spent in state custody is dismissed for lack of jurisdiction.

        B. Compassionate release

        Alternatively, Carlisle moves the Court to reduce his “sentence on Compassionate

Release due to having served time since 2018 and Covid-19” (doc. 57; doc. 65 (same)). Carlisle

argues that he is entitled to compassionate release because he has overserved his sentence and

because he “has been stuck in USP Atlanta, in transit, since the beginning of the year, due to

Covid-19 conditions at USP Atlanta are deplorable” (doc. 59; doc. 57 (same); doc. 65 (same)).
1
 The Bureau of Prisons has contacted the Court regarding retroactive designation whereas to
provide credit to Carlisle. The Court has indicated it has no objection to a retroactive
designation.


                                                   4
Case 1:12-cr-00211-KD-B Document 66 Filed 11/10/20 Page 5 of 11                        PageID #: 261




        Once a sentence is imposed, the “authority of a district court to modify an imprisonment

sentence is narrowly limited by statute.” United States v. Phillips, 597 F.3d 1190, 1194-95 (11th

Cir. 2010); United States v. Shaw, 711 Fed. Appx. 552, 554-55 (11th Cir. 2017) (same).

Specifically, the district court may not modify a term of imprisonment once it has been imposed

except as set out in 18 U.S.C. § 3582(c). See United States v. Pubien, 805 Fed. Appx. 727, 729

(11th Cir. Feb. 25, 2020) (citing 18 U.S.C. § 3582(c)).

        The compassionate release provision of 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the

First Step Act, provides that the district court “upon motion of the defendant after the defendant

has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant's behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant's facility, whichever is earlier, may reduce the term of imprisonment

(and may impose a term of probation or supervised release with or without conditions that does

not exceed the unserved portion of the original term of imprisonment), after considering the

[applicable] factors set forth in 18 U.S.C. § 3553(a)”, if the district court finds that

“extraordinary and compelling reasons warrant such a reduction” and the reduction is “consistent

with applicable policy statements issued by the [United States] Sentencing Commission.” 18

U.S.C. § 3582(c)(1)(A).

        As stated above, the Court may act on the motion only after Carlisle has exhausted his

administrative rights to appeal the BOP’s failure to file a motion for compassionate release, or

more than 30 days have passed since the Warden received Carlisle’s request for compassionate

release. Carlisle has not provided any evidence that he has complied with either of the two

statutory prerequisites. Therefore, the motion for compassionate release is dismissed without

prejudice for failure to show compliance with either of the statutory prerequisites.




                                                   5
Case 1:12-cr-00211-KD-B Document 66 Filed 11/10/20 Page 6 of 11                      PageID #: 262




       Additionally, even if Carlisle had met the statutory prerequisites, he would not be entitled

to compassionate release on the grounds alleged. “Extraordinary and compelling” reasons are

not defined in the statute. Instead, Congress gave the Sentencing Commission the duty to

promulgate general policy statements regarding sentence modifications pursuant to 18 U.S.C. §

3582(c)(1)(A) and stated that the Commission “shall describe what should be considered

extraordinary and compelling reasons for sentence reduction, including criteria to be applied and

a list of specific examples.” 28 U.S.C. § 994(t). Congress also stated that “[r]ehabilitation of the

defendant alone shall not be considered an extraordinary and compelling reason.” Id.

       Before the First Step Act was enacted, the Sentencing Commission promulgated the

following policy statement, with criteria and examples:

       Upon motion of the Director of the Bureau of Prisons under 18 U.S.C. §
       3582(c)(1)(A), the court may reduce a term of imprisonment (and may impose a
       term of supervised release with or without conditions that does not exceed the
       unserved portion of the original term of imprisonment) if, after considering the
       factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable, the
       court determines that—

       (1) (A) Extraordinary and compelling reasons warrant the reduction; or . . .

       (2) The defendant is not a danger to the safety of any other person or to the
       community, as provided in 18 U.S.C. § 3142(g); and

       (3) The reduction is consistent with this policy statement.

U.S.S.G. § 1B1.13.2

       The Application Notes to the Policy Statement includes four examples of extraordinary

and compelling reasons for consideration of a reduction in sentence under § 3582(c)(1)(A). The

only example that could possibly apply is found in Application Note 1(D).3
2
  Subparagraph (B) provides for consideration of compassionate release if “[i]he defendant (i) is
at least 70 years old; and (ii) has served at least 30 years in prison pursuant to a sentence
imposed under 18 U.S.C. § 3559(c) for the offense or offenses for which the defendant is
imprisoned[.]” Since Carlisle is 43 years old, subparagraph (B) cannot apply to him.



                                                 6
Case 1:12-cr-00211-KD-B Document 66 Filed 11/10/20 Page 7 of 11                      PageID #: 263




       Under Application Note 1(D), the district court may consider “Other Reasons” if “[a]s

determined by the Director of the Bureau of Prisons, there exists in the defendant’s case an

extraordinary and compelling reason other than, or in combination with, the reasons described in

subdivisions (A) through (C).” Id., cmt. n. (1)(D). Carlisle has not alleged any reasons that meet

the descriptions in Application Notes 1(A) – (C). Therefore, his reasons cannot act “in

combination with” (Id.). Therefore, the Court looks to whether there are extraordinary and

compelling reasons “other than” the reasons described in Application Notes 1(A) – (C). Carlisle

relies upon his opinion that the conditions at USP Atlanta are “deplorable” because of safety

precautions due to the Covid 19 pandemic. Specifically, the prison has limited the amount of

time that inmates are out of their cells. He also relies upon his belief that he has overserved his

revocation sentence. However, these reasons are not comparable or analogous to the criteria in

the Policy Statement and are not extraordinary or compelling reasons for compassionate release.

See United States v. Fox, No. 2:14-CR-03-DBH, 2019 WL 3046086, at *3 (D. Me. July 11,

2019) (“those other extraordinary and compelling reasons should be comparable or analogous to

what the Commission has already articulated as criteria for compassionate release.”).

       C. Access to courts

       Carlisle argues that the staff at USP Atlanta has not allowed access to legal computers

and the law library for a sufficient amount of time to conduct legal research to prepare his

motion (docs. 57, 59, 64).4 Carlisle states that because of Covid 19 precautions, inmates are not


3
  Carlisle does not allege that he has a terminal illness, a serious physical or medical condition or
a serious functional or cognitive impairment, or that he is experiencing deteriorating physical or
mental health because of the aging process. He does not allege that his family circumstances
meet the criteria in Application Note 1(C), or that he meets the age requirement in Application
Note 1(B) (at least 65 years old). U.S.S.G. § 1B1.13, cmt. n. 1(A), (B) & (C).
4
 Carlisle provides a memorandum from his Case Manager stating that “due to the Coronavirus
pandemic most inmate movement has been terminated” and that Carlisle “does not have access


                                                  7
Case 1:12-cr-00211-KD-B Document 66 Filed 11/10/20 Page 8 of 11                       PageID #: 264




allowed out of their cells but for a limited time. Specifically, he alleges that he is “being denied

access to law library” and allowed “out of the cell less than 4 hours a week” (doc. 59) and that

because he is out of his cell “for less than 4 hours a week” he doesn’t “have time to investigate

and research [his] case” (doc. 64). He moves the Court to “issue an order upon USP Atlanta to

grant adequate time for legal research” and to grant him “access to legal computers” (docs. 57,

59, doc. 64).

       In Bounds v. Smith, 430 U.S. 817, 828, 97 S. Ct. 491 (1977), the Supreme Court

explained that “the fundamental constitutional right of access to the courts requires prison

authorities to assist inmates in the preparation and filing of meaningful legal papers by providing

prisoners with adequate law libraries or adequate assistance from persons trained in the law.” See

Lewis v. Casey, 518 U.S. 343, 351, 116 S. Ct. 2174 (1996) (““[P]rison law libraries and legal

assistance programs are not ends in themselves, but only the means for ensuring ‘a reasonably

adequate opportunity to present claimed violations of fundamental constitutional rights to the

courts.’”) An inmate’s access to courts can be met by different methods, including access to law

libraries, court-provided forms, or minimal access to legal advice. Id. at 352.

       A cause of action against federal officials acting in their individual capacity for violations

of federal constitutional rights was established in Bivens v. Six Unknown Named Agents of the

Federal Bureau of Narcotics, 403 U.S. 388, 91 S. Ct. 1999 (1971); Nalls v. Coleman Low Fed.

Inst., 307 Fed. Appx. 296, 297–98 (11th Cir. 2009) (same). Thus, to the extent that Carlisle’s

claim could be construed as a civil rights claim against the Warden at USP Atlanta for a violation




to the law library as needed to work on his case/motion/appeal and will most likely not make any
deadline(s) set forth by the courts” (doc. 57, p. 4; doc. 64, p. 4).


                                                  8
Case 1:12-cr-00211-KD-B Document 66 Filed 11/10/20 Page 9 of 11                       PageID #: 265




of his constitutional right of access to the court,5 this Court lacks personal jurisdiction. Those

claims must be brought in the district court in the district where the Warden resides or is

employed. See Cosby v. United States, 2009 WL 282 1943 (M.D. Ga. 2009) (“Moreover, the

FMC–Carswell defendants reside, and are employed, in Fort Worth, Texas, which is in the

Northern District of Texas. Therefore, plaintiff's claims against these defendants may not be

pursued in this Court because this Court lacks personal jurisdiction over them and venue is

improper.”) (citations omitted). To the extent that this could be construed as a civil rights claim

against the Bureau of Prisons, the Court lacks subject matter jurisdiction. Nalls, 307 Fed. Appx.

at 298 (“As an initial matter, the district court lacked subject matter jurisdiction over Nalls's

claims against the Bureau of Prisons because Bivens does not extend to federal agencies”).

Accordingly, this claim is dismissed for lack of jurisdiction.

       D. Appointment of counsel

       Carlisle moves for appointment of counsel (docs. 59, 60, 64, 65). Carlisle states that he

was indigent when counsel was appointed during the revocation proceeding and that he remains

indigent. He asserts that counsel is necessary to help him prepare and file his motions for relief.

       There is no Sixth Amendment right to appointment of counsel in post-conviction

proceedings. See Pennsylvania v. Finley, 481 U.S. 551, 555, 107 S. Ct. 1990 (1987) (“Our cases

establish that the right to appointed counsel extends to the first appeal of right, and no further”).

However, the Criminal Justice Act, 18 U.S.C. § 3006A(a)(2)(B), provides for appointment of

counsel for an indigent habeas petitioner if the “interests of justice so require.” “[W]where a


5
  See Whitfield v. Thompson, 165 F. Supp. 3d 1227, 1238 (S.D. Fla. 2016) (“It is well-
established that prisoners have a constitutional right of access to the courts under the Due
Process Clause, and that access must be ‘adequate, effective, and meaningful.’”) (quoting
Bounds v. Smith, 430 U.S. 817, 821, 822, 97 S. Ct. 1491, 1494, 1495, 52 L.Ed.2d 72 (1977).



                                                  9
Case 1:12-cr-00211-KD-B Document 66 Filed 11/10/20 Page 10 of 11                        PageID #: 266




 defendant seeks appointment of counsel in a federal post-conviction proceeding prior to an

 evidentiary hearing, courts generally decline to grant the request unless it appears (1) the

 defendant has presented a constitutional claim with at least a fair likelihood of success on the

 merits, (2) the claim is factually complex and legally intricate, and (3) the facts are largely

 underdeveloped and the defendant, due to his incarceration and indigency, is severely hampered

 in his ability to investigate them.” White v. Alabama, No. 2:12CV02960-LSC-SGC, 2015 WL

 5475626, at *1 (N.D. Ala. Sept. 17, 2015) (citation omitted).

        Carlisle seeks appointment of counsel to help correct the alleged credit calculation errors

 made by the BOP. 6 Assuming that there were errors in calculating his credit, and that those

 errors could provide a basis for a constitutional claim with a fair likelihood of success, the claim

 is not factually complex or legally intricate. Also, Carlisle has sufficiently developed his facts,

 such that his incarceration and indigency do not appear to have hampered his ability to

 investigate his claims. Therefore, at this point, the interests of justice do not weigh in favor

 appointment of counsel.

        With respect to his motion for appointment of counsel to assist with preparation of his

 motion for compassionate release, there is no constitutional or statutory right to counsel for

 “motions filed under § 3582” but, instead “ ‘the decision to appoint an attorney is left to the

 discretion of the district court.’” United States v. Reese, No. 2:12-CR-87-WKW, 2020 WL

 3621316, at *1 (M.D. Ala. July 2, 2020) (quoting United States v. Webb, 565 F.3d 789, 792

 (11th Cir. 2009)) (addressing the right to counsel in the context of a § 3582(c)(2) motion).

 Again, the Court finds that appointment of counsel is not necessary. Carlisle has shown the

 ability to effectively set forth the facts, claims and argument and otherwise prosecute his motion
 6
  Carlisle also argues that the BOP is not allowing “attorney visits” or “access to attorney
 visitation” and that this Court should order USP Atlanta to grant him access to an attorney (doc.
 57, doc. 59). However, since the Court has declined to appoint counsel, this argument is moot.


                                                   10
Case 1:12-cr-00211-KD-B Document 66 Filed 11/10/20 Page 11 of 11                     PageID #: 267




 for compassionate release. Additionally, the claims are not factually and legally complex or

 exceptional such that appointment of counsel would be warranted.

        Accordingly, Carlisle’s motions for appointment of counsel are DENIED.

        E. Requests for a hearing

        Carlisle moves the Court to set a hearing on his motions (docs. 60, 64). However, the

 Court has dismissed for lack of jurisdiction his motions for compassionate release, motions for

 the Court to award credit for time served, and his claim regarding denial of access to the Courts.

 Also, Carlisle’s motion for compassionate release does not require a hearing. See United States

 v. Caraballo-Martinez, 866 F.3d 1233, 1249 (11th Cir. 2017) (“a district court is not required to

 hold a hearing on a § 3582(c) motion); United States v. Lee, 820 Fed. Appx, 998, 999 (11th Cir.

 2020) (same). Accordingly, his requests for a hearing are DENIED.

        DONE and ORDERED this 9th day of November 2020.



                                              s / Kristi K. DuBose
                                              KRISTI K. DuBOSE
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 11
